                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
MAXIM INC.,                                                       DOC #: _________________
                                                                  DATE FILED: _3/9/2020________
                             Plaintiff,

              -against-                                                 19 Civ. 4582 (AT)

KARMA INTERNATIONAL, LLC,                                                    ORDER

                        Defendant.
ANALISA TORRES, District Judge:

        It is ORDERED that the case management conference scheduled for March 19, 2020,
shall proceed telephonically. The parties are directed to call chambers at (212) 805-0293 on
March 19, 2020, at 11:20 a.m. with both parties on the line.


       SO ORDERED.

Dated: March 9, 2020
       New York, New York
